On writ of error we review judgment of conviction of the crime of manslaughter under an indictment charging murder in the first degree.
The judgment is challenged on the ground of alleged insufficiency of the evidence.
The evidence was conflicting and the conflicts were matters within the province of the jury to settle. The jury found against the accused and the trial court declined to set aside the verdict.
It is not made to appear that reversible error was committed. See Sanford v. State, 90 Fla. 337, 106 So. 406; Seay v. State,139 Fla. 291, 190 So. 702, and Jarvis v. State, 115 Fla. 320
and 329, 156 So. 310.
The judgment is affirmed.
So ordered.
Affirmed.
TERRELL, C. J., BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 470